Citation Nr: 0116282	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-20 387	)	DATE
	)
	)


THE ISSUE

Whether a June 1980 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for 
degenerative arthritis of the spine and hips, service 
connection for a psychiatric disability (nervous condition), 
and an increased (compensable) evaluation for residuals of a 
fractured skull should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a June 24, 
1980, Board decision that denied entitlement to service 
connection for degenerative arthritis of the spine and hips; 
service connection for a psychiatric disability; and to an 
increased (compensable) evaluation for residuals of a 
fractured skull.  In September 2000, the veteran submitted a 
motion for revision of this decision based on CUE.


FINDINGS OF FACT
1.  In a June 24, 1980, decision, the Board denied the 
veteran's claims of entitlement to service connection for 
degenerative arthritis of the spine and hips; service 
connection for a psychiatric disability; and to an increased 
(compensable) evaluation for residuals of a fractured skull.

2.  There was a tenable basis for the Board's June 24, 1980, 
decision.


CONCLUSION OF LAW

The September 23, 1985, Board decision denying service 
connection for degenerative arthritis of the spine and hips, 
service connection for a psychiatric disability, and to an 
increased (compensable) evaluation for residuals of a 
fractured skull, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Effective November 21, 1997, however, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 2000)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); 
Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  
This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  Clear and unmistakable error is defined in 
Rule 1403(a) of the Rules of Practice (codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
see also Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 
38 C.F.R. § 20.1404(b).  The Federal Circuit explained that 
the regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111 (e) that a CUE claim "shall be decided by the Board 
on the merits."  Disabled American Veterans v. Gober, 234 
F.3d. 682 (Fed. Cir. 2000).  In that same decision, however, 
the Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

With regard to the matter of entitlement to service 
connection for degenerative arthritis of the spine and hips, 
the veteran alleges that the June 1980 Board decision 
contains CUE for denying this benefit.  It is alleged that X-
rays taken at the veteran's VA medical examination in 
November 1977 showed degenerative changes of both hips and 
lumbosacral spine, and a private medical report received in 
October 1978 noted that it was possible that the veteran had 
a premature osteoarthritic process induced by his diffuse 
pelvic injuries in service.  It is argued that service 
connection should have been granted for arthritis of the 
lumbosacral spine and hips with application of the provisions 
of 38 C.F.R. §§ 3.303(d) and 3.310(a) (then and now) that 
allow for service connection of a disability found after 
service when the evidence shows it is related to service of a 
service-connected disability.

A review of the June 1980 Board decision shows that service 
connection for arthritis of the spine and hip was denied 
because the evidence did not demonstrate the presence of 
arthritis in service or for many years later, and did not 
relate it to a service-connected disability.  This decision 
notes the veteran's active service from January 1943 to 
December 1945 and considered the provisions of 38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 2000), previously 310, 
312, and 313; 38 C.F.R. §§ 3.303, 3.307, 3.310 (2000).

Although the appellate record in June 1980 shows that service 
connection was in effect for residuals of bilateral pelvis 
fractures, the medical evidence alluded to by the veteran in 
his allegations of CUE was considered in that decision.  The 
overall evidence then of record, including VA and private 
medical reports of the veteran's examinations did not show 
the presence of arthritis of the spine and hips until many 
years after service.  Indeed, a private medical report shows 
that the veteran underwent radiological examination in June 
1948 and his hip joints were normal.  Moreover, X-rays taken 
in conjunction with the veteran's VA medical examination in 
September 1958 did not show arthritis of the lumbosacral 
spine or hips.  In addition, there was no medical evidence 
definitively linking the veteran's arthritis of the 
lumbosacral spine and hips, found many years after service, 
to an incident of service or to a service-connected 
disability.  The private medical report received in October 
1978 indicates a possible link between the veteran's 
arthritis and his service-connected residuals of bilateral 
pelvis fractures, but this medical evidence is equivocal 
since the opposite is also possible.  

After consideration of all the evidence of record in June 
1980, the Board finds that there was a tenable basis for the 
Board's denial of service connection for arthritis of the 
spine and hips and that the Board considered the statutory 
and regulatory provisions for the establishment of service 
connection for arthritis.  Hence, the Board finds that there 
is no CUE in the June 1980 Board decision with respect to the 
denial of service connection for arthritis of the spine and 
hips.

With regard to the matter of service connection for a 
psychiatric disability, the veteran alleges there was CUE in 
the June 1980 Board decision that denied this benefit because 
the evidence then of record included medical reports dated in 
November 1978 and January 1979 from a private physician that 
linked the veteran's depression to his low back pain due to 
injuries in service.  It is argued that service connection 
should have been granted for depression with consideration of 
the provisions of 38 C.F.R. §§ 3.303(d) and 3.310(a) that 
allows for service connection of a disability found after 
service when the evidence relates it to an incident of 
service or to a service-connected disability.

A review of the June 1980 Board decision shows that the 
November 1978 and January 1979 private medical reports were 
considered and that the Board concluded that the veteran's 
psychiatric condition, first found long after service, was 
not related to a service-connected disability.  The June 1980 
Board decision shows consideration of the provisions of 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2000), 
previously 310, 312, and 313; 38 C.F.R. §§ 3.303, 3.307, 
3.310 (2000).

The medical evidence of record in June 1980 included a report 
of the veteran's VA psychiatric examination in November 1978 
that showed the presence of depression, primarily related to 
family and financial problems.  The medical evidence did not 
show the presence of a psychiatric disability in service or 
for many years later, and did not link the depression to an 
incident of service or to a service-connected disability, 
other than the above-noted private medical reports.  While 
the November 1978 and January 1979 private medical reports 
link the veteran's depression to back pain, and back pain is 
a manifestation of the service-connected residuals of the 
bilateral pelvis fractures, the Board considered the possible 
relationship between the veteran's depression to this 
service-connected disability, but concluded that the weight 
of the overall medical evidence did not support the medical 
opinion in the November 1978 and January 1979 private medical 
reports.  A disagreement as to how the facts were weighed or 
evaluation is not CUE.  38 C.F.R. § 20.1403(d)(3).  In this 
regard, the Board notes that the Court has repeatedly held 
that that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 
Vet. App. at 246.  Indeed, the Court, citing Fugo, recently 
reaffirmed this principle in Simmons v. West, 14 Vet. App. 
84, 89 (2000).  In that case, the Court reiterated that a 
request for reweighing the evidence cannot be as a basis for 
a CUE claim, declaring that when there is evidence both pro 
and con on the issue, it is impossible for the appellant to 
succeed in showing that the result would have been manifestly 
different.  Id.

After consideration of all the evidence of record in June 
1980, the Board finds that there was a tenable basis in the 
evidence then of record for the Board's denial of service 
connection for a psychiatric disability and that the 
statutory and regulatory provisions for the establishment of 
service connection for this disability were correctly 
applied.  Hence, the Board finds that there was no CUE in the 
June 1980 Board decision, denying service connection for a 
psychiatric disability.

With regard to the matter of an increased (compensable) 
evaluation for residuals of a fractured skull, the veteran 
alleges that medical evidence in 1977 showed the presence of 
headaches due to head trauma and that a 10 percent evaluation 
should have been assigned for these subjective complaints 
under the provisions of 38 C.F.R. § 4.124a, Code 8045 (then 
and now).  It is argued that the June 1980 Board decision 
that denied entitlement to an increased (compensable) 
evaluation for the residuals of a fractured skull contained 
CUE and should be revised to grant a 10 percent evaluation 
for this condition.

A review of the June 1980 Board decision shows that the Board 
did not consider the veteran's headaches to be a 
manifestation of the fractured skull and that the Board found 
no residuals of this condition to support the assignment of 
an increased (compensable) evaluation.  The provisions of 
38 U.S.C.A. § 1155 (West 1991), previously 355, and 38 C.F.R. 
§ 4.71a, Code 5296 were considered in the evaluation of this 
condition.

While the Board's decision in June 1980 was in error for not 
considering the headaches as a manifestation of the residuals 
of a fractured skull and for not considering the provisions 
of diagnostic code 8045, this error is not CUE because a 
review of the overall evidence does not show a different 
result would have ensued had the error not been made.  
38 C.F.R. § 20.1403(c).  A review of the evidence of record 
in June 1980 reveals that the veteran underwent a VA medical 
examination in November 1977 that showed he had post-
traumatic headaches.  The evidence also showed that he 
underwent EEG (electroencephalogram) at that time that was 
considered normal.  The veteran also underwent a VA medical 
examination in November 1978 that revealed no sequelae of a 
fractured skull.  The overall evidence of record in November 
1978 does not compel the conclusion, to which reasonable 
minds could not differ, that a 10 percent evaluation should 
have been assigned for the residuals of a fractured skull 
under diagnostic 8045 as required under the above noted 
criteria for a finding of CUE.

After consideration of all the evidence of record in June 
1980, the Board finds that there was no CUE for the denial of 
an increased (compensable) evaluation for residuals of a 
fracture skull.  The Board finds that the denial of a 
compensable evaluation for this condition was supported by 
the evidence then of record, that the statutory and 
regulatory provisions for the establishment of a compensable 
rating for this condition were considered, and that the 
failure to consider the veteran's headaches and diagnostic 
code 8045 in the evaluation of this condition was not CUE.


ORDER

The June 1980 Board decision did not contain CUE for failing 
to grant service connection for arthritis of the spine and 
hips, service connection for a psychiatric disability, and an 
increased (compensable) evaluation for residuals of a 
fractured skull, and the June 1980 Board decision should not 
be revised or reversed.


		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 




